COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-259-CR





RAYMOND DOMONIC COZZI, JR.	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM COUNTY CRIMINAL COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On November 20, 2003, the trial court sentenced Appellant Raymond Domonic Cozzi, Jr., to ninety days’ confinement in the Tarrant County Jail and fined him $550.00.  
His notice of appeal was due within thirty days after the day the sentence was imposed, or within ninety days from that day if he timely filed a motion for new trial.
(footnote: 2)
Appellant did not file his 
notice of appeal until July 6, 2006; thus it is untimely.
(footnote: 3)
	Because the notice of appeal is untimely and it appeared we lacked jurisdiction, we sent a letter to Appellant on August 9, 2006, requesting a response showing grounds for continuing the appeal.  Appellant responded, but his response did not present grounds on which we may continue the appeal.
	A notice of appeal that complies with the requirements of rule 26 is essential to vest this court with jurisdiction.
(footnote: 4)  
The Texas Court of Criminal Appeals has expressly held that, without a timely filed notice of appeal or a timely filed motion for extension of time, we cannot exercise jurisdiction over an appeal.
(footnote: 5)








Because Appellant’s notice of appeal was untimely filed, we dismiss this case for want of jurisdiction.
(footnote: 6)
									PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  August 31, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 26.2(a)(2).


3:See id.


4:Id
.


5:See Olivo v. State
, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).


6:See 
Tex. R. App. P.
 26.2(a)(2), 43.2(f).